Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed ActionSummary
This is the Final Office action for 15/713822 application RCE dated 12/10/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1. Claims 3, 7-11 are rejected under 35 U.S.C. 103(a) as being obvious over COLLINS in US 20190001237 QIU in CN 1822893 A 2006/08/23 (as provided by IDS 02/13/2018, with IP.com translation attached by the examiner)( also shown in QIU in US 20040228882). 
	With respect to Claims 3, 7-8, & 9-10, COLLINS et al. teach of a purification system (abstract). COLLINS et al. further teach of the device including a ridged solid cylindrical rod (80 on Figure 3), and it being surrounded by a tubular housing sleeved outside the rod, the tubular housing defining a microfluidic passageway, and further the tubular housing having many inlets (all of the holes in the circular plate). COLLINS et al. further teach of the device allowing for dispersed phase and continuous phase to flow 
QIU et al. teach of a device/apparatus for making an emulsion. The process of using this device includes flowing a first liquid through a process microchannel having a wall with an apertured section; flowing a second liquid through the apertured section into the process microchannel in contact with the first liquid, the second liquid being immiscible with the first liquid, the first liquid forming a continuous phase, and the second liquid forming a discontinuous phase dispersed in the first liquid(abstract). Further, more specific to the instantly claimed apparatus, QIU et al. teach of a device that can generate droplets(translation, Page 5, four lines from bottom, Figure 24 description and Figure 24). QIU  et al. further teach that the device can be tubulose(tubular) in shape(translation, Page 10, second paragraph from bottom, & non translated copy submitted by applicant See Figure 1, microchannel 110). Further-- QIU et al. teach of the microchannel 110 being surrounded by another passage(for instance 170 on Figure 1)(that extends in a longitudinal length direction with a constant cross section). Further teach that the processing microchannel and fluid passage comprise the circular pipe of concentric arrangement (Page 4, three paragraphs from bottom). This structure shown in Figure 1 reads on the instant Claim language of “tubular housing arranged nd paragraph from bottom). Further, QIU et al. teach of an inlet Figure 1, 172) which has a plurality of orifices/other inlets which are found transverse to the longitudinal length direction and evenly spaced and equal in diameter and arranged in a row which is transverse to the length direction(Figure 1, 170, 140, 142, 144) and also teach of the microfluidic passageway components interlocking(translation, page 3, paragraph 4)( Also see, Claim 1, Descriptions from line 8 page 9 to line 19 page 12 and from the last line page 27 to line 16 page 28 of the specification, and Figs. 1-5, 16,17, 24, 25). QUI et al. also teach of the microchannels having the claimed width(paragraph 0030). It would have been obvious to one of ordinary skill in the art to use the channel/tube size of QIU in the invention of COLLINS due to the need in the art for better methods of mixing/emulsing liquids (COLLINS, paragraphs 0003-0007).
 QIU et al. teach of an inlet Figure 1, 172) which has a plurality of orifices/other inlets (Figure 1, 170, 140, 142, 144) which are arranged so that one could introduce fluid and an angle of about 90 degrees to the length direction.
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive due to the new prior art used.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to applicant’s comment in reply dated 12/10/2021, “on pp. 5-6 of the
outstanding Office Action, that the technical feature “the continuous phase fluid
being controlled to pass by the inlet orifices at a steady flow rate and pressure
and with a constant viscosity, while the dispersed phase fluid flows through the
inlet orifices at a steady flow rate and pressure and with a constant viscosity” as
described in the submitted Inventor's Declaration might constitute a patentably
distinguishable limitation against the prior art if added to the pending claims,” the examiner specified that the structures responsible for this would need to be claimed, and this was also only a possible suggestion for a possible direction forward. Applicant has added structure herein the claims, but the examiner has also found a piece of pior art that reads on these structures. The methodical steps including, “constant flow rate 

All claims remain rejected.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797